Exhibit 10.15


THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT
THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (“Third Amendment”) is made
effective the 29th day of November, 2017 (the “Effective Date”) by and between
Pinnacle Entertainment, Inc., a Delaware corporation (the “Company”), and Neil
E. Walkoff, an individual (“Executive”), with respect to the following facts and
circumstances:
RECITALS


The Company and Executive entered into an Employment Agreement on October 13,
2014 (the “Original Agreement”), which was amended by the First Amendment to
Employment Agreement effective January 1, 2016 and the Second Amendment to
Employment Agreement effective January 1, 2017 (collectively, with the Original
Agreement, the “Employment Agreement”).


The Company and Executive desire to amend the Employment Agreement pursuant to
the terms set forth herein.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
AMENDMENT
1.    As of the Effective Date, Article 2, Section 2.1 of the Employment
Agreement (Duties) is hereby deleted in its entirety and replaced with the
following new Article 2, Section 2.1:


“2.1    Duties. Executive shall perform all the duties and obligations generally
associated with the position of Executive Vice President, Operations with
responsibility for oversight of River City Casino & Hotel (St. Louis, Missouri),
Ameristar Casino Resort Spa St. Charles (St. Charles, Missouri), Boomtown New
Orleans (Harvey, Louisiana), Ameristar Casino Hotel East Chicago (East Chicago,
Indiana), Belterra Casino Resort (Florence, Indiana), Belterra Park Gaming &
Entertainment Center (Cincinnati, Ohio), The Meadows Racetrack and Casino
(Washington, Pennsylvania) and Ameristar Casino Hotel Vicksburg (Vicksburg,
Mississippi) and such other properties as may be assigned from time to time by
the Company’s Chief Executive Officer, subject to the control and supervision of
the Company's Chief Executive Officer, and such other executive duties
consistent with the foregoing as may be assigned to Executive from time to time
by the Company. Executive shall report directly to the Company’s Chief Executive
Officer. Executive shall perform the services contemplated herein faithfully,
diligently, to the best of Executive’s ability and in the best interests of the
Company. Executive shall at all times perform such services in compliance with,
and to the extent of Executive’s authority, shall to the best of Executive’s
ability cause the Company to be in compliance with, any and all laws, rules and
regulations applicable to the Company of which Executive is aware. Executive
shall, at all times and in all material respects adhere to and obey any and all
written internal rules and regulations governing the conduct of the Company’s
employees, as established or modified from time to time; provided, however, in
the event of any conflict between the provisions of this Agreement and any such
rules or regulations, the provisions of this Agreement shall control.”
2.    Except as modified herein, all other terms of the Employment Agreement
shall remain in full force and effect. In the event of a conflict between the
terms of the Employment Agreement and this Third Amendment, the terms of this
Third Amendment shall apply. No modification may be made to the Employment
Agreement or this Third Amendment except in writing and signed by both the
Company and Executive.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.
EXECUTIVE
 
PINNACLE ENTERTAINMENT, INC.
 
 
 
/s/ Neil E. Walkoff
 
By: /s/ Anthony M. Sanfilippo
Neil E. Walkoff
 
Anthony M. Sanfilippo, Chief Executive Officer



2